DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
The claim fails to further limit its parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasiljevic (US 3,983,955).

Regarding claim 12, the Examiner has given little patentable weight to the preamble because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
With respect to claim 17, Vasiljevic teaches wherein each unit cell comprises a second Helmholtz resonator having a second chamber portion bounded by at least one second enclosure wall defining a second chamber volume; and a second neck forming an aperture in the at least one second enclosure wall (Figs.3, 4 and 6 – 11). 

 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vasiljevic (US 3,983,955) in view of Junger (US 2,840,179).
With respect to claims 2 and 13, Vasiljevic teaches the limitations already discussed in a previous rejection, but fails to disclose wherein the acoustically absorbing medium contiguously fills at least a portion of the neck.  
On the other hand, Junger teaches a periodic array of Helmholtz resonators (Fig.4, Items 5’ and 3’) having an acoustically absorbing medium (Fig.4, Item 13) contiguously filling at least a portion of the neck (Fig.4, Item 11).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Junger configuration with the Vasiljevic design because it would improve the acoustical characteristics by effecting the broadening of the resonant peak of the response curve by damping the vibration of the mass of air at the neck.  
With respect to claims 4 and 15, the Examiner takes official notice that it is well known in the art to employ melamine foam as an acoustically absorbing medium, as disclosed by Mathur (US 7,913,813) or Beauvilain et al. (FR 2929746).  
. 
  
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vasiljevic (US 3,983,955) in view of Junger (US 2,840,179), and further in view of Kleinschmidt et al. (US 3,866,001).
With respect to claim 3, Vasiljevic and Junger teach the limitations already discussed in a previous rejection, but fail to disclose wherein the acoustically absorbing medium contiguously fills at least a portion of the neck and an adjacent portion of the chamber.  
Nevertheless, Kleinschmidt et al. teach wherein an acoustically absorbing medium (Fig.1, Item 38) contiguously fills at least a portion of a neck (Fig.1, Item 28) adjacent portion of the chamber (Fig.1, Item 14).  
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Kleinschmidt et al. configuration with the Vasiljevic and Junger design because it would further improve the acoustic performance by effectively broadening and heightening all the absorption peaks.
Claims 6, 9 – 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vasiljevic (US 3,983,955) in view of Reed (US 2003/0006090).
With respect to claims 6, 11 and 18, Vasiljevic teaches the limitations already discussed in a previous rejection, but fail to disclose wherein the first and second chamber volumes are different.  
On the other hand, Reed teaches a periodic array of Helmholtz resonators having chambers of different volumes (Fig.4A, Items 100A, 100B and 100C; ¶ [0048]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Reed configuration with the Vasiljevic design because it would permit the different chambers to be tuned to a particular frequency range in this manner broadening the overall frequency range of the sound to be absorbed.
With respect to claim 9, the Examiner takes official notice that it is well known in the art to employ melamine foam as an acoustically absorbing medium, as disclosed by Mathur (US 7,913,813) or Beauvilain et al. (FR 2929746).  
With respect to claim 10, the Examiner considers that it would have been an obvious matter of design choice to provide the acoustically absorbing medium having a porosity greater than 0.9 because it would tune the device to provide a desired acoustic performance as necessitated by the specific requirements of the particular application without departing from the scope and spirit of the Vasiljevic and Junger inventions. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vasiljevic (US 3,983,955) in view of Reed (US 2003/0006090), and further in view of Junger (US 2,840,179).
With respect to claim 7, Vasiljevic and Reed teach the limitations already discussed in a previous rejection, but fail to disclose wherein the acoustically absorbing medium contiguously fills at least a portion of the neck.  
On the other hand, Junger teaches a periodic array of Helmholtz resonators (Fig.4, Items 5’ and 3’) having an acoustically absorbing medium (Fig.4, Item 13) contiguously filling at least a portion of the neck (Fig.4, Item 11).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Junger configuration with the Vasiljevic and Reed design because it would improve the acoustical characteristics by effecting the broadening of the resonant peak of the response curve by damping the vibration of the mass of air at the neck.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vasiljevic (US 3,983,955) in view of Reed (US 2003/0006090) and Junger (US 2,840,179), and further in view of Kleinschmidt et al. (US 3,866,001).
With respect to claim 3, Vasiljevic, Reed and Junger teach the limitations already discussed in a previous rejection, but fail to disclose wherein the acoustically absorbing medium contiguously fills at least a portion of the neck and an adjacent portion of the chamber.  

It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Kleinschmidt et al. configuration with the Vasiljevic, Reed and Junger design because it would further improve the acoustic performance by effectively broadening and heightening all the absorption peaks.

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          February 26, 2022